           Case 4:20-cv-00026-BRW Document 86 Filed 09/07/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

DONOVAN HENDERSON                                                                PLAINTIFF
ADC #104041

V.                               NO. 4:20-cv-00026-BRW-ERE

WILLIAM BENTON, et al.                                                        DEFENDANTS

                                           ORDER

       I have reviewed the Recommended Disposition1 submitted by United States Magistrate

Judge Edie R. Ervin and the filed objections. After carefully considering these documents and

making a de novo review of the record in this case, I approve and adopt the Recommended

Disposition in all respects. The Medical Defendants’ motion for summary judgment2 is

GRANTED. Mr. Henderson’s motion for summary judgment3 is DENIED. Mr. Henderson’s

remaining claims4 are DISMISSED, with prejudice.

       IT IS SO ORDERED this 7th day of September, 2021.



                                                        Billy Roy Wilson__________________
                                                        UNITED STATES DISTRICT JUDGE




       1
           Doc. No. 84.

       2
           Doc. No. 71.

       3
           Doc. No. 78.

       4
         The Court previously dismissed Mr. Henderson’s claims against Defendant Griffin
based on his failure to exhaust his administrative remedies and allowed him to proceed only on
his claim that the Medical Defendants failed to transfer him from the Maximum Security Unit to
a medical facility. Doc. No. 45.
